The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 37 is objected to because of the following informalities:  in lines 13 and 21, --side-- should be inserted after “first”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 38-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 38 (with the exception of the phrase “along the axis” in line 2) merely repeats subject matter that was added to claim 37 in the most recent amendment.
In claims 39 and 40, the recitations “the single pair of counter bearings” lack antecedent basis in claim 37 as now amended.
The subject matter of claim 41 is inherent within the scope of claim 37 as now amended and thus fails to further limit that claim.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 26, 27 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, II et al (US 2014/0257555) in view of JP 6-42810 (JP ‘810), both previously cited.
Bastian shows a mobile robot 102 for travelling within an automated warehouse (see pars. [0002] and [0041]), which is considered to be an “order fulfillment center”, as broadly recited, including a deck (Figs. 12-14) and one or more vertical storage racks (Fig. 15), a vertical storage rack of the one or more storage racks including a plurality of horizontal rails 106/1502, spaced apart from each other on respective levels of the vertical storage rack, and a pair of vertical tracks 1504, spaced apart from each other and extending between the plurality of levels of the vertical storage rack, the mobile robot comprising: a motor 502; a shaft 506 configured to be driven by the motor; first and second pairs of wheels 904/906/908 (Figs. 5, 9 and par. [0049]), one pair on each of opposed sides of the mobile robot, at least one wheel of each pair configured to rotate with the shaft, the first and second pairs of wheels configured to advance the mobile robot along a pair of spaced apart horizontal rails on a level of the vertical storage rack (Fig. 15); and a pair of drive gears 902 (Figs. 5, 9 and par. [0049]), one on each of opposed sides of the mobile robot, at least one drive gear configured to rotate with the shaft, the pair of drive gears each configured to engage a first surface on each of the pair of vertical tracks to advance the mobile robot along the pair of vertical tracks (Fig. 15).

JP ‘810 shows a mobile robot 16 for travelling within an automated warehouse (order fulfillment center), which includes a horizontal deck (Fig. 7) and one or more vertical storage racks 2, at least one of which includes horizontal spaced apart rails 20 on respective levels thereof, and at least a pair of spaced apart tracks 19 extending between the levels of the rack, the robot comprising a plurality of drive wheels 32 which rotate to advance the robot along a pair of the horizontal rails on a level of the storage rack, and a plurality of drive gears 25 which rotate to advance the robot vertically along a pair of the tracks, with a first one of the gears on a first side of the mobile robot for engaging a first one of the pair of tracks and a second one of the gears on a second opposite side of the mobile robot for engaging a second one of the pair of tracks, with the pair of gears having a common axis with each other (Figs. 3-6).
As noted in a prior Office action with respect to claims 21 and 22, JP ‘810 further shows the wheels 32 to comprise first and second pairs of wheels on opposed sides of the robot, wherein the pair of horizontal rails each include a gap aligned with the pair of vertical tracks (Figs. 3, 6), with a first wheel of each of the first and second pairs of wheels configured to remain on the pair of horizontal rails while a second wheel of each of the first and second pairs of wheels is configured to pass over the gap (par. [0013]). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bastian such that the pair of horizontal rails each included a gap aligned with the pair of vertical tracks, with a first wheel of each of the first and second pairs of wheels configured to remain on the pair of horizontal rails while a second wheel of each of the first and second pairs of wheels passed over the gap, as taught by JP ‘810, to preclude the necessity of an active track switch, thereby providing a faster and simpler transition between horizontal and vertical movement of the robot.
Re claim 27, JP ‘810 further discloses that the first and second pairs of wheels move between extended (Figs. 6, 8) and retracted (Figs. 3, 5) positions, such that the pairs of wheels engage the horizontal rails when in the extended position to enable horizontal movement of the robot, and the pairs of wheels do not obstruct travel of the robot along the vertical tracks past the horizontal rails when in the retracted position. This feature would obviously be included in the apparatus of Bastian when modified in the manner described above.
Re claim 46, JP ‘810 still further discloses that the drive gears move between extended (Figs. 3, 5) and retracted (Figs. 6, 8) positions, such that the drive gears engage within the vertical tracks when in the extended position to enable vertical movement of the robot, and the drive gears do not obstruct travel of the robot along the horizontal rails past the tracks when in the retracted position. Insofar as this movement involves axial translation of the drive gears, and since the analogous drive gears of .

Claims 28, 29 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, II et al in view of JP ‘810, as applied to claim 26 above, and further in view of Zombori (WO 2010/100513, previously cited).
Re claim 45, Bastian as modified does not show a pair of counter bearings, one on each of the opposed sides of the mobile robot, with the pair of counter bearings each configured to engage a second surface on each of the pair of vertical tracks different than the first surface on each of the pair of tracks, with the pair of drive gears and the pair of counter bearings supporting the mobile robot for vertical transport on the pair of tracks.
Zombori shows a mobile robot 100 supported at a single end thereof, with a pair of drive gears 222 each configured to engage a first surface on each of a pair of vertical tracks 224 to advance the mobile robot along the pair of vertical tracks, and a pair of counter bearings 110, one on each of the opposed sides of the mobile robot, the pair of counter bearings each configured to engage a second surface on each of the pair of vertical tracks different than the first surface on each of the pair of tracks, with the pair of drive gears and the pair of counter bearings supporting the mobile robot for vertical transport on the pair of tracks. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Bastian by supporting the robot at a 
Re claim 28, Zombori further shows the pair of counter bearings to be vertically spaced from the pair of drive gears to counteract a moment force at the pair of drive gears and maintain the mobile robot in a predefined orientation as it moves along the pair of tracks. The apparatus of Bastian when modified in the manner described would obviously include this feature.
Re claim 29, it would have been an obvious design expediency to have enabled the counter bearings to move in concert with the vertical traction drives between the extended and retracted positions, especially since Zombori discloses that they are extendable and retractable.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bastian, II et al in view of JP ‘810, as applied to claim 26 above, and further in view of Stefani (US 6,805,526, previously cited).
Note: although the examiner believes the combination of Bastian in view of JP ‘810 is sufficient to reject this claim, as set forth above in par. 9, the following additional rejection is proposed to strengthen the examiner’s position in the event that combination is determined to be insufficient.
Bastian as modified does not show the shaft configured to axially translate with respect to the motor to move the at least one drive gear between extended and 
Stefani shows in Figs. 12-16 an embodiment of an automated storehouse (order fulfillment center) wherein a mobile robot (lift truck 5) has vertical drive gears 800 for vertically moving the robot along vertical tracks 700, and wherein the vertical drive gears are configured to move between extended (Figs. 14, 16) and retracted (Figs. 13, 15) positions via axial translation of a shaft on which the drive gears are mounted, such that the drive gears engage within the tracks when in the extended position to enable vertical movement of the robot, and the drive gears do not obstruct travel of the robot along horizontal rails 600 past the tracks when in the retracted position. This allows the robot to transition between horizontal and vertical travel without an active switch, resulting in an “extremely simple and rapid” transition.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Bastian by constructing the vertical drive gears of the robot so as to be extendable and retractable via axial translation of a shaft on which they were mounted in order to selectively engage or disengage a vertical track, as taught by Stefani, to preclude the necessity of an active track switch, thereby providing a faster and simpler transition between horizontal and vertical movement of the robot.

Claims 37, 38, 41-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, II et al in view of Stefani and Zombori.
As noted above in par. 9 with respect to claim 26, Bastian shows a mobile robot having many of the same features recited in claim 37, including wherein the pair of drive wheels have a common axis with each other and the pair of drive gears have a common axis with each other, and wherein the pair of drive wheels are coaxial with the pair of drive gears, but does not show the pair of drive gears configured to move between extended positions where the pair of drive gears engage with the pair of tracks to enable vertical movement of the mobile robot while the mobile robot is cantilevered off the pair of tracks, and retracted positions where the pair of drive gears do not obstruct travel of the mobile robot along the pair of horizontal rails past the pair of tracks.
As noted above in par. 11, Stefani shows an automated storehouse wherein a mobile robot 5 has vertical drive gears for vertically moving the robot along vertical tracks, wherein the vertical drive gears are configured to move between extended and retracted positions via axial translation of a shaft on which the drive gears are mounted, such that the drive gears engage within the tracks when in the extended position to enable vertical movement of the robot, and the drive gears do not obstruct travel of the robot along horizontal rails past the tracks when in the retracted position.
As noted above in par. 10, Zombori shows a similar mobile robot travelling in an automated warehouse (order fulfillment center), wherein the robot moves horizontally along a path 20 of the warehouse, wherein the path may include a guide rail or track (page 5, last line), wherein a plurality of horizontal traction drives 108 (Figs. 10 and 16) or 112 (Fig. 19) are configured to rotate to advance the mobile robot along the track 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bastian by supporting the robot at a single end thereof while the drive gears were engaged with the pair of tracks to enable the vertical movement of the robot and by configuring the pair of drive gears to move between extended positions where the pair of drive gears engaged with the pair of tracks to enable vertical movement of the mobile robot while the mobile robot was cantilevered off the pair of tracks, and retracted positions where the pair of drive gears did not obstruct travel of the mobile robot along the pair of horizontal rails past the pair of tracks, as collectively suggested by Stefani and Zombori, as the former is explicitly taught as an alternative equivalent means of supporting a mobile robot in a similar environment,  and the latter would preclude the necessity of an active track switch, thereby providing a faster and simpler transition between the horizontal and vertical movements of the robot.

Re claim 41, as noted above in par. 4, since claim 37 recites that the horizontal traction drives include a pair of drive wheels that are coaxial with the pair of drive gears, it is inherent that the horizontal traction drives are mounted on the axis of the pair of drive gears, and thus the limitation is not seen as further limiting claim 37. In any event, the limitation is clearly shown by Bastian (and Stefani).
Re claims 42 and 43, as noted previously, at least Bastian shows the plurality of horizontal traction drives and the pair of drive gears mounted on a common shaft and driven by a common motor (Fig. 5).
Re claim 44, as noted above, Stefani shows the shaft to translate with respect to an implicit motor. Bastian as modified would obviously include such a feature.
Re claim 48, as noted above in par. 10, Zombori further shows a pair of counter bearings 110 comprising a first counter bearing, on the first side of the mobile robot, configured to engage the first of the pair of tracks, and a second counter bearing, on the second side of the mobile robot, configured to engage the second of the pair of tracks, the counter bearings configured to oppose a moment force generated between the pair of drive gears and the pair of tracks to enable the mobile robot to travel vertically on the pair of tracks (Figs. 2-3). For the same reason set forth above in par. 10, it would have been obvious to have included these features in the apparatus of Bastian.

Claims 39 and 40 (as best understood in light of the 112(b) rejection set forth in par. 4) are rejected under 35 U.S.C. 103 as being unpatentable over Bastian, II et al in view of Stefani and Zombori, as applied to claim 37 above, and further in view of Minges (US 7,640,863, previously cited).
Note: it will be assumed these claims were intended to depend from claim 48.
Bastian as modified does not show the pair of counter bearings to be a single pair of counter bearings, although they are vertically offset from the pair of drive gears. 
Minges teaches a warehouse vehicle capable of travelling along a sloped track 30, wherein a vertical traction drive comprises a pair of drive wheels (gears) 2 on a common axis disposed on either side of the vehicle to engage a pair of the sloped tracks, wherein a single pair of counter bearings 3 are provided, wherein the counter bearings are vertically offset from the drive gears, wherein the counter bearings comprise a first counter bearing, on the first side of the mobile robot, configured to engage the first of the pair of tracks, and a second counter bearing, on the second side of the mobile robot, configured to engage the second of the pair of tracks, and wherein the counter bearings are configured to oppose a moment force generated between the pair of drive gears and the pair of tracks to enable the mobile robot to travel vertically on the pair of tracks (see col. 4:20-56 and col. 5:18-56).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Bastian by providing a single pair of counter bearings comprising a first counter bearing, on the first side of the mobile robot, which engaged the first of the pair of tracks, and a second counter bearing, on the second side of the mobile robot, which engaged the second of the pair of tracks, 
Re claim 40, it would have been an obvious design expediency to have enabled the counter bearings to move with the vertical traction drives between the extended and retracted positions, especially since Zombori discloses that the counter bearings are extendable and retractable.

Claims 16-25, 34 and 36 are allowed.

Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (37) and any intervening claims. Note that the objection to claim 37 as indicated in par. 2 above should be addressed if/when such an amendment is made.

Applicant's arguments filed 12/01/20 with respect to claims 37-44 have been fully considered but they are not persuasive.
Applicant asserts that claim 37 is allowable because it contains certain limitations of allowable claim 16 which are allegedly not shown in the combination of references. This is not persuasive. As acknowledged by applicant, claim 37 does not include the (critical) limitation of allowable claim 16 that the horizontal and vertical traction drives are extendable and retractable independently of each other (now the subject matter of 

Applicant’s arguments with respect to claims 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant asserts that claim 26 is allowable because it allegedly has been amended to incorporate the subject matter of claim 31, which had been indicated in the previous Office action as containing allowable subject matter. However,  not only has applicant not incorporated all of the limitations of claim 31 and intervening claim 30 into claim 26, but applicant has also significantly altered the scope of claim 26 by removing substantial limitations therefrom (which are now the subject matter of separate dependent claims 45 and 46), thus resulting in the new ground of rejection.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/James Keenan/
Primary Examiner
Art Unit 3652

2/03/21